          Case 5:20-cr-00016-JPB-JPM Document 635 Filed 04/28/21 Page 1 of 1 PageID #: 2469

                                    FILED
                                                                                 6;     z-c-/                    -/4?
                                                                                 trtt L(cftk                    flAGL&    S4Jr,r
                                   APR28 20?f
                            U.S. DISThicr
                                        COuRyvN 0
                               WHEELING Wv 26003                                        1-4—   —     lOzj
hear Lfor\orc&ble Jc4e                               Xk Bcu7ey

        U-i   ?31( frlqMe     (S   tc’ctK             5’,3Icfcr I%i. tehc -fr.Cs leMc’rjc4+-
                                                                       -




 b                            yoc      q1rP          \trour *1-e 4r c/och rMhoS r %b/ c
 ‘\\j cAmk(        rvrl mtjserc                         I iAJC&S     krt’ric c-P      wkctc                 n,uys.e/SN




        %rc41:ih     #kt    Crtt            r     (“Vt    cLcred                1)L4h    -    JflA)O’        Cf n5 4{riou5k
     .r.c1cJ                   ri,wI cou(c nof ctnu                        ri    3nh     -r koci            1o Supoik thy
 cM(L.         IM       vtk   ñ*jn5 .er S1vv9o.\-k1                        ))CAW        4c         unrier54lcJ -fr&c
r x5 tn.             Tt                              tc      ko       y*        My      nimd                    Tv
i4t (Qgi rk€            Th d4-er                 %LQn       +1\C$          IM           CSkM           P1            and A-kt
ccuf* ke       op u-rhr 4-he            wRk iic-enc5 v1e and 2j7aF
Mc      Wt    Juj cDioyafl So £ cor. Mort oa 1N dru pidbteP”t.
    cD
%D’fl5        xv0A tnkdc L Vvc.ut OeEr\ &cQrCer&4cJ k4 ±kc Jo144rft
kccbrcj ‘ScJ. 4                     ts      1-me                                r a&i      oD’erd c4-tkt’5. #J’1c
1i                          1      QED. -L \\ erro\3                               n     o4er cttcses uLcg\

r)tk-         rC’5or.       Wk(     SCflkCflCrfl5              t&dttynts S4ark                          c’-0,   ‘l( k 57
                 14\    Wtj     jD1Qa.          C&cj,rtc(vcr.*        +1-te recpnvncftck1-7bn -It? +(w                         cncsr
I5srflfte        rortc&Cvttke IGLAJeJ\C’9
                         AeedS rie          -            kQvc    a(rea&c(         kcUk          r’xrorcernkd         r    ?Mortft


L-wn     t rcwxe V’ome I               katie c           jnb      taAckcorn5                   xL:ic .1
tJOc1( QV\ V\C4C5           %Q( Q                \r)c!4er    9tC3°n             Qnc.t    C4        Coa4-icbctf-cn5   nientha
3 Socicb.1.      :Iø&                    Jocin. cAas                  ko    hdp         M( (        kC4rL5C1    LfrtCLcdCkt5

nL       ‘I    5&-rQS    ?roytJ-
                                                I-   *,nC       *4n\.Cvr             or       (A                 OnC-’(   rj    14-
                ye   i\Pfl.        I     CoMe        cMe          ]                     +k t4cr ca frqfp                  ‘tu

\n 5QC rLc           cod                 M-C Qv’SA          %C eVes’1                   I               CH\ 1t I’iJp CL45(
              tQtaak                   Ot1.
